Title: From George Washington to Joseph Carleton, 18 November 1783
From: Washington, George
To: Carleton, Joseph


                  
                     Sir,
                      18 Nov. 83
                  
                  I have reced your Letter of the 12th Instant—no arrangements have taken place in consequence of the Resolution of 26th September other than the discharge of a great many Men whose times have been expired or near expiring & many Sick & invalids as the late returns will Shew.
                  The last Weekly return is inclosed for your information.
                  Sheldons Cavalry—who have all been on furlough are discharged from the 20th of this Month and so soon as the British are gone a very considerable reduction of the troops now here will take place.
                  
               